UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10261 Pearl Mutual Funds (Exact name of registrant as specified in charter) 2610 Park Avenue, PO Box 209, Muscatine, IA 52761 (Address of principal executive offices) Richard R. Phillips, President 2610 Park Avenue, Muscatine, IA 52761 (Name and address of agent for service) Registrant's telephone number, including area code:563-288-2773 Date of fiscal year end:December 31 Date of reporting period:September 30, 2011 Item 1. Schedules of Investments. Pearl Total Return Fund Holdings as of 9-30-11* Cusip Equity Funds: % Total Assets Shares Market Value 0075W0593 Cambiar Small Cap (CAMZX) 5.71% Marshall Small Cap Growth (MSGIX) 7.23% Matthews Asia Dividend (MIPIX) 1.78% Matthews Asia Growth (MIAPX) 0.81% Matthews Asian Growth & Income (MICSX) 1.46% T. Rowe Price New America Growth (PRWAX) 2.12% Thornburg Global Opportunities (THOIX) 5.06% Thornburg International Growth (TINGX) 8.12% 94904P708 Weitz Partners III Opportunity (WPOPX) 10.88% Wells Fargo Advantage Growth (SGRNX) 15.23% Equity Funds Subtotal 58.40% Income Funds: PIMCo Total Return (PTTRX) 15.35% Cash and Money Markets: Cash held with Custodian 26.25% Portfolio Total 100.00% Pearl Aggressive Growth Fund Holdings as of09/30/2011 (unaudited)* Cusip Equity Funds: % Total Assets Shares Market Value Fidelity Leveraged Company Stock Fund (FLVCX) 12.18% Fidelity OTC (FOCPX) 7.48% 44134R867 Hotchkis and Wiley Small Cap Value (HWSIX) 12.90% 41013P764 John Hancock Global Opportunities I (JGPIX) 2.72% 52106N889 Lazard Emerging Markets Fund (LZEMX) 3.33% Matthews Pacific Tiger (MIPTX) 3.90% Morgan Stanley Inst. Mid Cap Growth, P (MACGX) 14.08% Oakmark Global Select (OAKWX) 9.14% Parnassus Small Cap (PARSX) 8.16% Royce Opportunity (ROFIX) 8.15% 90330L402 US Global Eastern European (EUROX) 7.19% Wells Fargo Advantage Growth (SGRKX) 6.45% Cash and Money Markets: Cash held with Custodian 4.32% Portfolio Total 100.00% * The Funds adopted Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, (formerly Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements), effective January 1, 2008. In accordance with ASC 820, fair value is defined as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment.ASC 820 established a three-tier hierarchy to maximize the use of the observable market data and minimize the use of unobservable inputs and to establish classification of the fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including the technique or pricing model used to measure fair value and the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability, developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability, developed based on the best information available in the circumstances. ●Level 1 — quoted prices in active markets for identical investments. ●Level 2 — other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risks, etc.). ●Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments. The valuation techniques used by the Funds to measure fair value during the quarter ended September 30, 2011 maximized the use of observable inputs and minimized the use of unobservable inputs. The following is a summary of the inputs used as of September 30, 2011 in valuing the Funds’ investments carried at fair value: Valuation Inputs Pearl Total Return Fund Pearl Aggressive Growth Fund Level 1— Quoted Prices: Level 2 — Other Significant Observable Inputs: — — Level 3 — Significant Unobservable Inputs: — — Total Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”), the “Disclosure Controls”) as of a date within 90 days prior to the filing date (the “Filing Date”) of this Form N-Q (the “Report”), the Disclosure Controls are effectively designed to ensure that information required to be disclosed by the registrant in the Report is recorded, processed, summarized and reported by the appropriate Filing Date and that information required to be disclosed in the Report is accumulated and communicated to the registrant's management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. (a) Certification pursuant to Rule 30a-2(a) under the 1940 Act, attached hereto as Exhibit (a)(1). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the 1940 Act, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Pearl Mutual Funds By: /s/ David M. Stanley David M. Stanley Secretary Date: November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the 1940 Act, this Report has been signed below by the following person on behalf of the registrant and in the capacities, and on the date indicated. By: /s/ Richard R. Phillips Richard R. Phillips President, Chief Executive Officer, Chief Operating Officer and Chief Financial Officer Date:
